Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 2 May 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



DuplicateAmsterdam 2d. May 1794.
Sir!

Since our last Respects of 1 April We are deprived of your esteemed favors.
We inclose You the Account Current of the United States up to 30th Ultimo: The Balance whereon due by us Holld. Curry. f1,769,068. 4. 8 We transfer to their Credit in a new Account.
Yesterday was the Day for the Undertakers of the Half of the Loan of 1 January last of Three Millions of guilders, to decide whether they would accept the other Half of said Loan, at four successive Monthly periods. Only f1,092,000. has been assumed by them, and such other persons as inclined to take of these Bonds: which is the best possible proof, how timid our monied people are, in employing their monies, or the great advantages they expect to reap from them: And evincing at same time, how very critically We availed ourselves of the only favorable moment that has occurred to launch such a Loan upon our Market.
No less opportune has its success been, to provide us Funds for discharging the Instalment of One Million of Florins due the First proximo on the Loan of the United States of 1 June 1782. The payment of which, with the Interests due at the same Period by the United States, We have in virtue of the general Authority vested by You in us, already advertised in our Newspapers. A Circumstance that tended to excite people to engage for their optional Half of the last Loan.
We shall keep You regularly advised, of any further sale We may make of the 408 Bonds still remaining undisposed of, as well as of every other information necessary for your Government.
It being now beyond a Doubt, that a Tax is to take place upon the principal Sum of all Loans negotiated here, exclusive of a Stamp Tax upon each subdivided Bond of f 1000.: To avoid being subjected thereto for the Loan of 1 January last by waiting [for] the Legal Powers from Mr. Short, We executed the Bond, by virtue of the order given to us in Your Letter of 12th August past; An Authenticated Copy, and Translation of which Bond You have inclosed, that We request you to have ratified by the President of the United States, and to return to us, with the Ratification so soon as possible, in order that We may fulfill our positive Engagement, to deposit same with the Notary.
We are with great Regard and Esteem
